DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/22/2022 have been fully considered but they are not persuasive.  
The Applicant has argued that the root of the invention providing patent eligibility is that the testing steps before DoE processing of multiple mold cycles that identify data sets used to create dP/dt useful area shapes shows unusual data gathering steps and process optimization, by determining optimal starting points for the DoE optimization process.  However, claim 1 does not state that the dP/dt coordinate used for a starting point is optimized or even an improved choice over any other point within the shape, broadly citing “identifying, by the processor, a step pressure versus step time coordinate from inside of the identified geometric shape having the largest area”.  As the dP/dt useful area shape lies within the defect-free area, identifying a coordinate within the area does not cite an improvement over other processes that would use a defect-free coordinate point to start an optimization process.  The Examiner respectfully disagrees claim as written provides significant extra-solution activity.  The obtained data sets used to identify a step pressure versus step time coordinate are merely data collection steps, as written.

The Examiner acknowledges the amendments to claims 1, 6, 17-18, and 20.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15, 17, 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims are directed to and recite “identifying, by the processor, a geometric shape of the plurality of geometric shapes having the largest area in the step pressure versus step time coordinate space”; and “identifying/selecting, by the processor, a step pressure versus step time coordinate from inside of the identified geometric shape having the largest area”.  
Under Step 1 the claim is a process, so is further analyzed under Step 2A for eligible subject matter qualification.  See MPEP 2106(III).
For Step 2A, PRONG ONE, the limitations of identifying, as drafted, are steps that, under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor,” nothing in the claim element precludes the step from practically being performed in the mind.  The identification steps amount to data manipulation performed by a computer software program.  See MPEP 2016.03.  Accordingly, the claim recites an abstract idea.
For Step 2A, PRONG TWO, the judicial exception is not integrated into a practical application.  Configuring, by the processor, the controller to initiate a design of experiments process based on a coordinate by configuring a mold cycle profile are mere instructions to implement an abstract idea on a computer.  The claim does not rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.
    The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B because the data gathering claim steps of obtaining, by the processor, first and second data sets are not performed by any unusual method.  The molding machine sensors do not amount to more than conventional data gathering.  The process of configuring a controller to execute multiple molding cycles in order to gather data is considered a well-understood, routine activity.  The instant specification discloses using a nozzle sensor to measure melt pressure directly or indirectly, to provide a signal.  A linear transducer 57 may measure an amount of linear movement of the reciprocating screw 22 mechanically, optically, pneumatically, magnetically, electrically, ultrasonically, or the linear transducer 57 may use any other method of measuring linear movement.  Signals are then analyzed by the controllers [0029-0031].  These sensors appear to be common measuring devices for generating signals for commonly measured parameters.  No unusual machine components are used that amount to an inventive concept significantly more than the judicial exception.  The claims do not provide significant extra-solution activity.  In claim 1, the obtained data sets used to identify a step pressure versus step time coordinate are merely data collection steps, as written.  The claims are not patent eligible.  See MPEP 2106.05(g).
Claims 2-15 and 17-18 are rejected under 35 U.S.C. 101 because they are dependent to Claim 1 and are also well-understood generic claims directed to abstract ideas primarily of data manipulation and mathematical calculations.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742